Per Curiam.

Dismissed for lack of jurisdiction in this court by reason of § 1 of the Act of February 13, 1925, entitled “An act to amend the Judicial Code, and to further define the-jurisdiction of the Circuit Courts of Appeals and of the Supreme Court, and for other purposes.” Solicitor General Mitchell, Assistant Attorney General Luhring, and Mr. Harry S. Ridgely for the United States, in support of the motion. Messrs. Charles A. Houts and Charles A. Karch for plaintiffs in error, in opposition thereto.